Title: To James Madison from Albert Gallatin, 17 March 1812
From: Gallatin, Albert
To: Madison, James


SirTreasury department March 17th 1812
Understanding that the law authorising a loan has passed, I beg leave to submit the propriety of requesting the Secretaries of the War and Navy departments to prepare estimates of the probable monthly expenditures of each of the said departments to the end of the present year. The extent of the loan, the time of opening it, and the dates at which its several instalments should be made payable, must depend on that expenditure: and as those three points may materially affect the success of the loan, it appears important that the whole arrangement should be the result of general concert and be matured under the sanction of the President. I have the honor to be with the highest respect Sir Your obedt. Servt.
Albert Gallatin
